EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Blue Fashion Corp. As independent registered public accountants, we hereby consent to the use of our audit report dated April 19, 2013, with respect to the financial statements ofBlue Fashion Corp. in its registration statement Form S-1 relating to the registration of 9,000,000 shares of common stock. We also consent to the reference of our firm under the caption “interest of named experts and counsel” in the registration statement. /s/ KLJ & Associates, LLP Schaumburg, IL April 24, 2013 1107 Brunswick Harbor Schaumburg, IL60193
